Name: Council Regulation (EEC) No 3305/80 of 17 December 1980 extending the period of validity of fishing licences for vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 80 Official Journal of the European Communities No L 344/33 COUNCIL REGULATION (EEC) No 3305/80 of 17 December 1980 extending the period of validity of fishing licences for vessels flying the flag of Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas certain administrative difficulties call for the extension, for a short time, of the period of validity of the licences valid under Council Regulation (EEC) No 1719/80 of 30 June 1980 laying down for 1980 certain measures for the conservation and manage ­ ment of fisheries resources applicable to vessels flying the flag of Spain ('), HAS ADOPTED THIS REGULATION : Article 1 The fishing licences valid on 31 December 1980 in accordance with Regulation (EEC) No 1719/80 for vessels flying the flag of Spain, shall remain valid until 31 January 1981 under the conditions laid down in that Regulation . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1980 . For the Council The President P. HELMINGER ( ») OJ No L 168 , 1 . 7. 1980, p. 27 .